Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-26-2002

USA v. Chew
Precedential or Non-Precedential:

Docket 0-2229




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Chew" (2002). 2002 Decisions. Paper 201.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/201


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                              ______

                              NO. 00-2229
                                 ______

                       UNITED STATES OF AMERICA

                                  v.

                            CARLTON CHEW,

                                     Appellant.
                                ______

         On Appeal From the United States District Court
             For the Eastern District of Pennsylvania
                 (D.C. Crim. No. 92-cr-00336-01)
                   District Judge: Marvin Katz
                              ______

            Submitted Under Third Circuit LAR 34.1(a)
                           June 7, 2001

     Before: MANSMANN, RENDELL and ALDISERT, Circuit Judges.




                  ORDER AMENDING SLIP OPINION


     The Opinion that was filed on March 25, 2002 in this case is amended
so that the
quorum reflects the untimely death of Judge Carol Los Mansmann.
                              By the Court:

                                    /s/ Ruggero J. Aldisert
                                Circuit Judge


Dated: 26 March 2002